Exhibit 99.3 Loan Agreement between Feedback AG Neuer Wall 54 20354 Hamburg Represented by Dr. Christoph Ludz and Thomas Striepe, Members of the Board (subsequently „FeedBack”) and Sangui BioTech International, Inc. Alfred-Herrhausen-Str.44 58455 Witten Represented by Prof. Wolfgang Barnikol (President and CEO) and Dr. Joachim Fleing (Director) (Subsequently „Sangui”) 1.Background Sangui intends to expand its cosmetics business by establishing its own internet shop and related advertizing. Feedback is ready and willing to support this venture by offering a loan. 2.Amount of Loan FID Esprit will provide €80,000.00 to Sangui in one or more installments between April 5, 2006 and May 31, 2006.The loan shall be sent by wire transfer to Sangui account No. XXXX at Stadtsparkasse Witten. 3.Interest and amortization The loan will bear interest of 6% p.a. effective of the date of receipt of the loan. Amortization and interest will be redeemed as of June 30, 2007 at the latest.Sangui is entitled to redeem the loan either in cash or by providing shares of common stock, valued at 50% of the average Hamburg OTC trading price of Sangui’s stock over the four weeks preceding the redemption. 4.Risk advice Feedback has been instructed and understands that Sangui’s current business and financial situation offers raises significatn doubt that Sangui will continue as a going concern.Feedback knows that there is no assurance that the loan might not be lost althogeether eventually. 5.Severability Clause If any term or condition of this Agreement is null and void or will become null and void during its course, then the validity and effectiveness of all other terms and conditions shall not be imparied thereby. 6.Changes of Agreement Changes and amendments of this Agreement will not be valid unless in writing and signed by both parties. Hamburg,June 9,2006Witten, June 9, 2006 /s/ Dr. Christoph Ludz/s/ Prof. Wolfgang Barnikol Dr. Christoph LudzProf. Wolfgang Barnikol Feedback AG Sangui BioTech International, Inc. /s/ Thomas Striepe /s/ Dr. Joachim Fleing Thomas Striepe Dr. Joachim Fleing Feedback AG Sangui BioTech International, Inc.
